Case 1:19-cv-01405-LAS Document6 Filed 09/24/19 Page 1of1

In the Giuted States Court of Federal Clauns

No. 19-1405 T
Filed: September 24, 2019

CARY ZOLMAN

JUDGMENT

UNITED STATES

Pursuant to the court’s Order, filed September 20, 2019,

IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that plaintiff's
complaint is dismissed for lack of subject-matter jurisdiction.

Lisa L. Reyes
Clerk of Court

By: asc. & Tar tor

Deputy Clerk

NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
